In the
 United States Court of Appeals
                For the Seventh Circuit
                       ____________

No. 00-2769
JOHN WALKER,
                                        Plaintiff-Appellant,
                             v.

DR. IVY BENJAMIN, DR. ADRIAN
FEINERMAN, DR. ANSAR ANSARI,
DR. VIRGILIO PILAPIL, PAMELA
DUNBAR and VICKIE ROWLAND,
                                      Defendants-Appellees.
                       ____________
           Appeal from the United States District Court
                 for the Central District of Illinois.
      No. 97 C 3036—Byron G. Cudmore, Magistrate Judge.
                       ____________
     ARGUED MARCH 26, 2001—DECIDED JUNE 18, 2002
                    ____________


 Before FLAUM, Chief Judge, BAUER and ROVNER, Circuit
Judges.
  ROVNER, Circuit Judge. John Walker, a state prisoner,
sued a number of prison doctors and nurses for violating
his constitutional rights by acting with deliberate indiffer-
ence to his serious medical needs. The district court found
that all of the defendants were entitled to qualified immu-
nity, and dismissed the case with prejudice. We affirm in
part, reverse in part, and remand.
2                                                No. 00-2769

                              I.
  Although the district court did not label its ruling as such,
we are reviewing a grant of summary judgment. Thus, our
review is de novo, and we construe the facts in a light
most favorable to the party opposing summary judgment.
Hostetler v. Quality Dining Inc., 218 F.3d 798, 802 (7th Cir.
2000). John Walker was an inmate at Western Illinois Cor-
rectional Center at the time of these events. On July 15,
1995, while Walker was in his bunk in his cell, a heavy
steel drawer fell from the bunk above him and struck his
right hand. A screw in the drawer punctured his finger. He
suffered a deep cut on his small finger and an injury to
the joint at the base of the finger. He asked a correction-
al officer for medical care but was not allowed to go to the
health care unit at that time. He was seen at the health
care unit two days later by Vickie Rowlands, a nurse. He
asked to see a doctor at that time but Nurse Rowlands
declined his request, opting instead to examine and treat
the wound herself. He complained to the nurse that he
was in great pain and that the wound was “down to the
bone.” After examining Walker, Nurse Rowlands applied
topical antibiotics and directed him to soak his hand in salt
water.
  On July 19, Walker returned to the health care unit,
complaining of pain and infection in his right hand and
finger. At this point, the wound was draining pus, and
Walker was walking with his hand bent upward at the
elbow to help limit the throbbing pain he felt when his hand
was lower. He told the nurse who examined him that he
thought his finger was broken. She noted in his medical
records that an infection was suspected, and she called
Dr. Adrian Feinerman to report her suspicion. Over the
phone, Dr. Feinerman ordered an x-ray of Walker’s hand
but did not personally examine him. Walker asserts that
Dr. Feinerman did not order antibiotics, but his record ci-
tations do not support that assertion. At most, Walker’s rec-
No. 00-2769                                                 3

ord cites demonstrate that he did not receive antibiotics, but
he offers no evidence regarding whether Dr. Feinerman or-
dered them. The defendants present unrebutted prison rec-
ords showing that Dr. Feinerman ordered penicillin for the
infection and ibuprofen for pain. Dr. Feinerman did not
refer Walker to a specialist at that time and did not review
the x-ray. Dr. Sherrick, who is not a defendant here, re-
viewed the x-ray that same day and found it negative for
fracture and negative for osteomyelitis (an infection involv-
ing the bone).
  On July 23, Dr. Benjamin reviewed Dr. Sherrick’s report
and examined Walker. At that time, his entire arm was
swollen, he could not move his hand and he was in great
pain. Again, unrebutted medical records show that she or-
dered a topical antibiotic, an ACE bandage, and Motrin for
pain. She did not order IV antibiotics at that time. Accord-
ing to Walker, Dr. Benjamin told him that his fingers were
fine.
  Although Walker visited the medical unit for treatment
of a sinus condition on July 26, the medical progress notes
do not indicate any complaints about his hand that day.
Two days later, however, he returned to the medical unit
complaining about pain and swelling in his hand. His
wound was draining pus. An unidentified nurse scheduled
Walker to see a doctor the next day. On July 29, Walker
saw Dr. Benjamin again and Nurse Rowland. Dr. Benja-
min noted an infection and prescribed Keflex, a different
antibiotic. She continued a topical antibiotic as well and
scheduled Walker for a follow-up visit in a week. She did
not refer Walker to a specialist and did not order a second
x-ray at that time.
  Walker continued to experience pain and the drainage of
pus from his wound, but did not return to the health care
unit for more than a week. The record does not reveal who
was responsible for his failure to receive care during that
4                                               No. 00-2769

week; he implies the defendants were responsible but pro-
vides no record support for this proposition. Nor does he
provide record evidence regarding who was responsible for
his failure to receive the oral antibiotics that were pre-
scribed for him during this time. The defendants cite unre-
butted evidence that on August 8, three days after his
scheduled follow-up appointment, Walker appeared at the
health care unit complaining only of nasal stuffiness. On
August 10, he returned to the heath care unit for treatment
of the wound to his hand. He was seen by Nurse Dunbar.
Although he was in great pain, Nurse Dunbar did not give
him any pain medication. He was seen that same day by
Dr. Virgilio Pilapil, the doctor on call, who referred Walker
to Dr. Ansar Ansari, a surgeon. Dr. Ansari told Walker he
had an infection that was eating away the bone and that
he would have to see a specialist. He ordered a complete
blood chemistry, a culture, and an x-ray to rule out osteo-
myelitis. He did not prescribe pain medication. He noted
that Walker would require a semi-emergent procedure to
correct the problem. The x-ray and complete blood chemis-
try were completed within a day.
  On August 11, Dr. Feinerman was informed that the
x-ray showed displacement of the joint. Dr. Feinerman pre-
scribed the oral antibiotic Cipro but directed that it not
be given to Walker until the culture was completed. Walk-
er was scheduled to see Dr. Benjamin on August 12. She
examined Walker that day and reviewed the x-ray results.
She diagnosed infection going into the bone and displace-
ment of the bone at the base of the finger. Although Walk-
er complained of great pain, she did not prescribe pain
medication. She ordered that Walker be given Cipro and
dressings for his wound. She did not refer Walker to a spe-
cialist and did not order intravenous antibiotics.
  A radiologist reviewed the second x-ray and dictated a
report on August 15. The radiologist diagnosed osteomy-
elitis. Dr. Ansari was informed of this report on August 16,
No. 00-2769                                                5

and requested a consultation for Walker with an orthopae-
dic specialist. On August 24, Walker was seen by Dr, Her-
rin, an orthopaedist. Dr. Herrin scheduled Walker for emer-
gency surgery and performed the procedure that same
afternoon at a hospital outside the prison. Walker remained
in the hospital until August 29. During that time, he was
given intravenous antibiotics, and was treated by Dr. Don-
ald Graham, a physician board certified in internal medi-
cine and infectious diseases.
  Dr. Graham prescribed Darvocet-N 100, a narcotic pain
reliever, as needed. After his return to prison, Walker re-
peatedly asked for pain medication, and both Nurse Dun-
bar and Dr. Benjamin refused to give him anything for pain.
According to Walker, while he was in the prison infirma-
ry after his surgery, he repeatedly pushed the call button
to ask the nurse for pain medication. Nurse Dunbar ei-
ther failed to respond to the call button or angrily told
Walker to “stop pushing the damned call button, you don’t
need anything.” She also told Walker, “You will get pain
medication when I want you to have it, and I don’t want you
to have it.” Walker also told Dr. Benjamin he was in pain
and not receiving his pain medication, and Dr. Benja-
min replied that Walker just wanted to get high, did not
need the pain medication, and could not have it. When
he returned to Dr. Graham for a follow-up visit, Walker
told Dr. Graham that he was not getting the prescribed
Darvocet. Dr. Graham said he would try to help. When
Walker next saw Nurse Dunbar, she said, “So you blabbed
to the doctor that we weren’t giving you your pain med-
ication. You only want to get high, and we aren’t going to
let you do that.”
  Walker sued Drs. Benjamin, Feinerman, Ansari and
Pilapil, and Nurses Dunbar and Rowland under 42 U.S.C.
§ 1983 for violating his constitutional right to be free from
cruel and unusual punishment. He alleged they were
deliberately indifferent to his serious medical needs by not
6                                                 No. 00-2769

providing adequate medical care or pain relief.1 The de-
fendants moved for summary judgment, and the district
court granted judgment in favor of Nurse Rowland and
Dr. Pilapil, finding that Walker had insufficient evidence
of deliberate indifference by these two defendants. The
court denied summary judgment as to the remaining de-
fendants. As the parties prepared for trial, Walker filed a
motion for a directed finding on the issue of qualified im-
munity. Walker sought to exclude the issue of qualified im-
munity from trial on the grounds that the defendants were
not entitled to immunity in this case because a prisoner’s
right to be free from cruel and unusual punishment by the
denial of necessary medical care and pain relief was well-
established at that time. The defendants argued that Walk-
er’s motion was untimely and that he was not entitled to a
directed finding in his favor on the issue of qualified im-
munity. The defendants asked the court to find instead that
they were entitled to qualified immunity as a matter of law
and requested that the case be dismissed with prejudice.
  The district court found that Nurse Dunbar was entitled
to qualified immunity because Walker had not produced
evidence that she had indeed refused to refer him to a doc-
tor or had refused to give him antibiotics. The court de-
clined to consider Walker’s claim that Nurse Dunbar had
refused to give him pain medication after his surgery
because Walker had not pleaded those facts in his com-
plaint. The court found that Dr. Ansari was also entitled
to qualified immunity because there was no evidence that
he knew of and disregarded a risk to Walker’s health. In-
stead, Dr. Ansari had correctly diagnosed Walker’s condi-
tion and had referred him to a specialist for semi-emergent
care. An affidavit from a hospital administrator showed


1
  He also brought a state law claim under 730 ILCS 5/3-2-7, for
failure to provide necessary medical care promptly. Walker later
abandoned that claim.
No. 00-2769                                                7

that Dr. Ansari could not expedite Walker’s physical re-
moval from prison to the hospital, and thus any delay was
due not to deliberate indifference but to factors outside
Dr. Ansari’s control.
  Dr. Feinerman was entitled to qualified immunity, ac-
cording to the district court, because Walker produced no
evidence of Dr. Feinerman’s deliberate indifference. In-
stead, the evidence showed that Dr. Feinerman ordered
oral antibiotics on two occasions, and ordered an x-ray of
Walker’s hand. The court found that Dr. Feinerman’s fail-
ure to prescribe intravenous antibiotics after the diagnosis
of osteomyelitis had been made may have been negligent
but was not adequate to demonstrate deliberate indiffer-
ence in light of the other care this physician provided. As
with Dr. Feinerman, the court found that Dr. Benjamin
was at most negligent with her failure to prescribe intrave-
nous antibiotics after Walker was diagnosed with osteomy-
elitis. Examining the totality of the medical care provided
by Dr. Benjamin, the court found that there was no evi-
dence of deliberate indifference because on the three oc-
casions she treated Walker, Dr. Benjamin prescribed anti-
biotics, dressings or other medications as she deemed
medically appropriate for his injury. The court refused
to consider Walker’s claim that Dr. Benjamin refused to
give him his prescribed pain medication after surgery be-
cause Walker did not put Dr. Benjamin on notice of this
claim in his complaint. The court therefore found Dr. Ben-
jamin was entitled to a finding of qualified immunity.
Because all of the remaining defendants were entitled to
qualified immunity as a matter of law, the district court
dismissed the case with prejudice. Walker appeals the
district court’s grant of summary judgment in favor of
Drs. Benjamin, Ansari and Feinerman, as well as Nurse
Dunbar. He does not appeal the district court’s earlier grant
of summary judgment in favor of Dr. Pilapil and Nurse
Rowland.
8                                              No. 00-2769

                            II.
  We review the district court’s grant of summary judgment
on the grounds of qualified immunity de novo. Delgado-
Brunet v. Clark, 93 F.3d 339, 342 (7th Cir. 1996); Walker v.
Shansky, 28 F.3d 666, 670 (7th Cir. 1994). Walker com-
plains that the defendants subjected him to cruel and
unusual punishment in violation of the Eighth Amendment,
made applicable to the States by the Fourteenth Amend-
ment. In particular, he alleges that they were deliberately
indifferent to his serious medical needs, and this indiffer-
ence caused him great pain and permanent injury. The Su-
preme Court held in Estelle v. Gamble that deliberate in-
difference to serious medical needs of prisoners constitutes
the unnecessary and wanton infliction of pain proscribed
by the Eighth Amendment and that such indifference may
give rise to a claim under section 1983. Estelle v. Gamble,
429 U.S. 97, 104-05 (1976).
  A deliberate indifference claim contains both objective
and subjective elements. Gutierrez v. Peters, 111 F.3d 1364,
1369 (7th Cir. 1997). The deprivation suffered by the pris-
oner must be objectively sufficiently serious; that is, it
must result in the denial of the minimal civilized measure
of life’s necessities. Gutierrez, 111 F.3d at 1369 (citing
Farmer v. Brennan, 511 U.S. 825, 834 (1994)). “In the med-
ical care context, the objective element requires that the
inmate’s medical need be sufficiently serious.” Gutierrez,
111 F.3d at 1369. The subjective element requires that the
prison official acted with a sufficiently culpable state of
mind. Id. A negligent or inadvertent failure to provide ade-
quate medical care is insufficient to state a section 1983
claim because such a failure is not an “unnecessary and
wanton infliction of pain,” and is not “repugnant to the
conscience of mankind.” Estelle, 429 U.S. at 105-06. “Medi-
cal malpractice does not become a constitutional violation
merely because the victim is a prisoner.” Estelle, 429 U.S.
at 106. However, the standard for deliberate indifference
No. 00-2769                                                   9

is satisfied by something less than acts or omissions for
the very purpose of causing harm or with knowledge that
harm will result. Haley v. Gross, 86 F.3d 630, 641 (7th Cir.
1996). “[A] prisoner claiming deliberate indifference need
not prove that the prison officials intended, hoped for, or
desired the harm that transpired.” Haley, 86 F.3d at 641. It
is enough to show that the defendants actually knew of
a substantial risk of harm to the inmate and acted or
failed to act in disregard of that risk. Id. “[A] factfinder may
conclude that a prison official knew of a substantial risk
from the very fact that the risk was obvious.” Farmer, 511
U.S. at 842.
  Walker moved to preclude the defendants from raising a
defense of qualified immunity at trial. Qualified immunity
protects government officials from civil liability when per-
forming discretionary functions so long as their conduct
does not violate clearly established statutory or constitu-
tional rights of which a reasonable person would have
known. Alvarado v. Litscher, 267 F.3d 648, 652 (7th Cir.
2001); Walker, 28 F.3d at 670. To overcome the defense
of qualified immunity, a plaintiff must show the depriva-
tion of a constitutional right, and must also show that the
right was clearly established at the time of the violation.
Alvarado, 267 F.3d at 652. The district court blended to-
gether its analysis of whether there was a genuine issue
of material fact with respect to Walker’s claim and wheth-
er the defendants were entitled to qualified immunity.
Under certain circumstances, such as those presented here,
the two inquiries effectively collapse into one. Delgado-
Brunet, 93 F.3d at 345. As we just discussed, a plaintiff
claiming an Eighth Amendment violation must show
the defendant’s actual knowledge of the threat to the
plaintiff’s health or safety, the defendant’s failure to take
reasonable measures, and the defendant’s subjective intent
to harm or deliberate indifference. Id. If there are genuine
issues of fact concerning those elements, a defendant may
10                                              No. 00-2769

not avoid trial on the grounds of qualified immunity. Id.
Likewise, if the uncontested facts reveal a fatal gap in the
plaintiff’s case, the defendant will win on the merits. Id.
With these standards in mind, we will examine Walker’s
two-fold claim that the defendants caused him permanent
injury when they failed to appropriately treat his infection,
and that they failed to treat him for his pain.
  We begin with his assertion that the defendants were
deliberately indifferent to his serious medical needs when
they failed to appropriately treat his infection, leading to
osteomyelitis and permanent injury. Because Walker cites
no evidence relating to Nurse Dunbar on this claim, we look
to the action or inaction of the physician defendants. Dr.
Ansari saw Walker for the first time on August 10, follow-
ing a referral from Dr. Pilapil. Walker does not dispute that
Dr. Ansari correctly identified Walker’s condition as an in-
fection that had entered the bone. Dr. Ansari ordered fur-
ther tests to determine the exact nature of the infection.
When the test results came back on August 16, Dr. Ansari
requested a consultation for Walker with an orthopaedic
specialist. Prison officials arranged for Walker to see the
specialist on August 24. Walker’s sole complaint about
Dr. Ansari seems to be the delay between the initial visit,
the diagnosis, and the visit to the specialist. Walker has
presented no evidence that these delays were even within
Dr. Ansari’s control, much less that he was deliberately
indifferent to Walker’s medical needs. Nor has Walker pre-
sented any evidence that the delay contributed to his
injuries. Langston v. Peters, 100 F.3d 1235, 1240 (7th Cir.
1996) (prisoner who complains that delay in medical treat-
ment rose to the level of a constitutional violation must
place verifying medical evidence in the record to establish
the detrimental effect of the delay in medical treatment in
order to succeed). The district court correctly granted judg-
ment in favor of Dr. Ansari.
  Dr. Feinerman was first contacted about Walker by a
prison nurse on July 19. At that time, Dr. Feinerman
No. 00-2769                                               11

ordered an x-ray of Walker’s hand, oral antibiotics, and
an over-the-counter painkiller. The x-ray, which was re-
viewed by another physician, was negative for osteomy-
elitis, and Walker has not produced any evidence showing
that Dr. Feinerman’s treatment at that time was inade-
quate or inappropriate. Although Walker claims not to
have received the antibiotics that were prescribed for him,
he has produced no evidence showing that failure was
in any way within Dr. Feinerman’s control. On August 11,
Dr. Feinerman was informed that a second x-ray showed
displacement of the joint. Dr. Feinerman ordered a culture
to determine the exact nature of the infection, and or-
dered another antibiotic to be given once the type of in-
fection was verified. Again, Walker has presented no evi-
dence that Dr. Feinerman was deliberately indifferent to
Walker’s medical needs, or that Dr. Feinerman’s actions led
to further injury. We agree with the district court that
Dr. Feinerman’s failure to prescribe intravenous antibiotics
once osteomyelitis was diagnosed was at most negligent.
See Williams v. O’Leary, 55 F.3d 320, 324 (7th Cir. 1995),
cert. denied, 516 U.S. 993 (1995) (treatment below the stan-
dard of care for a given condition is not enough alone to
make out a claim of deliberate indifference); Steele v. Choi,
82 F.3d 175, 178 (7th Cir. 1996), cert. denied, 519 U.S. 897
(1996) (merely negligent care does not rise to the level of
an Eighth Amendment violation). Judgment in favor of
Dr. Feinerman was appropriate under these circumstances.
  Dr. Benjamin examined Walker on July 23. She reviewed
the first x-ray, which was negative for osteomyelitis, and
ordered a topical antibiotic, a pain reliever and an ACE
bandage. When Walker returned to the medical unit on
July 29 with a worsening of his infection, Dr. Benjamin
ordered a different oral antibiotic and a continuation of
the topical antibiotic. She scheduled a follow-up visit the
next week. Walker did not return to the health care unit for
this follow-up visit and the record does not reveal who was
responsible for this failure. He next saw Dr. Benjamin on
12                                               No. 00-2769

August 12, after a second x-ray showed displacement of the
bone at the base of his finger. She ordered still another oral
antibiotic at that time. As with the other physicians, Walk-
er’s evidence shows at most that Dr. Benjamin was negli-
gent in failing to diagnose osteomyelitis when the second
x-ray showed displacement of the bone. Negligence is not
enough to make out a claim for deliberate indifference. See
Williams, 55 F.3d at 324; Steele, 82 F.3d at 178. Although
the district court was therefore correct to grant judgment
in favor of Dr. Benjamin on this part of the claim, we will
consider further evidence regarding Dr. Benjamin’s refusal
to treat Walker’s post-surgical pain separately.
  The district court declined to consider Walker’s claim that
the defendants were deliberately indifferent to his pain.
The district court noted that Walker failed to plead allega-
tions related to post-surgical treatment of his pain, and the
defendants were therefore not on notice that he was chal-
lenging this conduct. We disagree with the district court’s
analysis. Federal Rule 8(a)(2) requires only that a com-
plaint include a “short and plain statement of the claim
showing that the pleader is entitled to relief.” Fed. R. Civ.
Pro. 8(a)(2); Leatherman v. Tarrant County Narcotics Intel-
ligence and Coordination Unit, 507 U.S. 163, 168 (1993).
Walker thus need not set out in detail all of the facts up-
on which he bases his claim. Rule 8(a) requires only that
the complaint give the defendants fair notice of what the
claim is and the grounds upon which it rests. Leatherman,
507 U.S. at 168. We have reviewed Walker’s complaint and
find that he did adequately allege his claim regarding the
treatment of his pain. Walker mentions the defendants’
failure to treat his pain no fewer than ten times in his com-
plaint, culminating in a claim that the defendants denied
him “prompt and effective treatment for his pain.” Com-
plaint at ¶ 39. That is more than sufficient notice of the
nature of his claim against the defendants. Walker need not
allege in his complaint the dates of the wrongful conduct or
any of the details. Such minutiae are properly left for dis-
No. 00-2769                                               13

covery. The district court should have considered Walker’s
claims as they related to inadequate pain relief, and we will
consider them now.
  Walker’s only evidence regarding Nurse Dunbar related
to her persistent refusals to give him pain medication. On
August 10, Walker complained to Nurse Dunbar that he
was in great pain but she did not give him pain medication.
Following his surgery, when Walker returned to the pris-
on infirmary with a prescription for Darvocet-N 100, a nar-
cotic pain reliever to be used as needed, Nurse Dunbar re-
fused to give Walker any medication for pain. Instead, she
is alleged to have told him to stop pushing the call button,
and told him, “You will get pain medication when I want
you to have it, and I don’t want you to have it.” After Nurse
Dunbar learned that Walker had complained to his doctor
about not receiving his prescribed medication, Nurse Dun-
bar said, “So you blabbed to the doctor that we weren’t giv-
ing you your pain medication. You only want to get high,
and we aren’t going to let you do that.” We are obliged at
this point to credit Walker’s version of these events, and if
they are true, Walker presents a disturbing picture. Walker
had an injury likely to cause considerable pain; he had an
infection so severe that it caused a bone to be displaced.
After surgery, his treating physician prescribed a powerful
narcotic-based painkiller, indicating that he expected Walk-
er would be in great pain. According to his version of
events, Walker both complained about his pain and mani-
fested physical indications that he was in pain. Moreover,
his doctor prescribed pain medication, and Nurse Dunbar
simply refused to give it to him.
  The Supreme Court clarified in Estelle that the “unneces-
sary and wanton infliction of pain” is proscribed by the
Eighth Amendment. Estelle, 429 U.S. at 104. The Court
reasoned that deliberate indifference to the serious medical
needs of prisoners constitutes the unnecessary and wanton
infliction of pain, and thus is proscribed by the Eighth
Amendment:
14                                              No. 00-2769

     This is true whether the indifference is manifested by
     prison doctors in their response to the prisoner’s needs
     or by prison guards in intentionally denying or delaying
     access to medical care or intentionally interfering with
     the treatment once prescribed.
Estelle, 429 U.S. at 104-05 (footnotes omitted). We have
echoed this analysis. See Jones v. Simek, 193 F.3d 485, 490
(7th Cir. 1999) (deprivation of medical treatment neces-
sary to preclude severe pain and lost use of right arm suf-
ficiently serious to trigger Eighth Amendment protections);
Murphy v. Walker, 51 F.3d 714, 719 (7th Cir. 1995) (pris-
oner suffering severe pain after head injury who was told
by guard to “stop being a baby” and learn to live with the
pain was entitled to go forward with a deliberate indiffer-
ence claim against that guard); Gutierrez, 111 F.3d at 1373
(a refusal to treat a medical condition marked by the ex-
istence of chronic and substantial pain may give rise to
an Eighth Amendment claim). Nurse Dunbar’s refusal to
give Walker his prescribed pain medication comes well
within the standards set forth in these cases. Walker’s in-
jury was not trivial; his infection was so severe as to dis-
place a bone and require emergency surgery. His treating
physician prescribed pain medication, and according to
Walker’s version of events, the nurse refused to dispense
it. The same analysis applies to Dr. Benjamin, who also
refused to give the prescribed pain medication. The fact
that Nurse Dunbar and Dr. Benjamin may have based
their refusal to treat Walker’s pain on a good-faith belief
that he was malingering, that he was not in pain but was
merely trying to get high with the narcotic painkiller, is
an issue for the jury. See Cooper v. Casey, 97 F.3d 914, 917
(7th Cir. 1996) (because pain is a uniquely subjective ex-
perience, a plaintiff need not produce objective evidence of
injury in order to withstand summary judgment). Walker
“was not seeking an expensive or unconventional treatment;
he just wanted the pain medication that the prison doc-
tor had prescribed for him. [The defendants’] deliberate
No. 00-2769                                              15

refusal of it was a gratuitous cruelty. . . .” Ralston v.
McGovern, 167 F.3d 1160, 1162 (7th Cir. 1999). His claim
for the deliberately inadequate treatment of his severe pain
thus survives summary judgment.
   Nor are the defendants entitled to a finding of qualified
immunity on this claim. The general standard for liability
under the Eighth Amendment for refusal to treat a serious
medical condition was well-established at the time of these
events. Ralston, 167 F.3d at 1162. Indeed, the application
of that standard to pain medication was also well-estab-
lished, and reasonably clear and definite at the time of
these events. Id. The purpose of the doctrine of qualified
immunity is to shield public officers from liability “conse-
quent upon either a change in law after they acted or
enduring legal uncertainty that makes it difficult for the
officer to assess the lawfulness of the act in question be-
fore he does it.” Id. There is no question here that at the
time Nurse Dunbar and Dr. Benjamin refused to give
Walker his prescribed pain medication (again, according to
his version of events), such an action would give rise to
liability under section 1983. We therefore reverse and
remand the district court’s judgment in favor of Nurse
Dunbar and Dr. Benjamin on Walker’s claim as it relates
to untreated pain, and remand for proceedings consistent
with this opinion.
                                         AFFIRMED IN PART,
                      REVERSED   IN   PART, AND REMANDED.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit

                   USCA-97-C-006—6-18-02